                                      Exhibit K

                     Transition Working Group Management Agreement




18-50757-amk   Doc 2936-11   FILED 07/23/19   ENTERED 07/23/19 23:11:29   Page 1 of 10
                      TRANSITION WORKING GROUP MANAGEMENT AGREEMENT

             TRANSITION WORKING GROUP MANAGEMENT AGREEMENT (this “Agreement”)
     entered into and effective as of the Agreement Effective Date (defined below), among (i)
     [_______]1 (the “TWG Member”), and (ii) FirstEnergy Solutions Corp. (“FES”), FirstEnergy
     Generation, LLC, FirstEnergy Generation Mansfield Unit 1 Corp., FirstEnergy Nuclear Generation,
     LLC, FirstEnergy Nuclear Operating Company, FE Aircraft Leasing Corp. and Norton Energy
     Storage L.L.C. (collectively, the “Debtors”).

               WHEREAS, on March 31, 2018, the Debtors commenced voluntary cases under chapter 11
     of title 11 of the United States Code, 11 U.S.C. § § 101 et seq. (the “Bankruptcy Code”), which are
     being jointly administered under the caption In re FirstEnergy Solutions Corp., et al. Case No. 18-
     50757 9AMK) (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the Northern
     District of Ohio (the “Bankruptcy Court”);

             WHEREAS, on January 23, 2019, the Debtors, the Ad Hoc Noteholder Group, the
     Mansfield Certificateholders Group, the FES Creditor Group, and the Committee entered into that
     certain Restructuring Support Agreement (as amended from time to time, the “RSA”). Capitalized
     terms used but not otherwise defined herein shall have the meaning ascribed to them in the RSA;

             WHEREAS, on May 29, 2019, the Bankruptcy Court approved the Disclosure Statement
     (the “Disclosure Statement”) for the Fifth Amended Joint Plan of Reorganization of FirstEnergy
     Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended or
     supplemented, the “Plan”);

              WHEREAS, section 5.02(a)(xii)(A) of the RSA provides for the establishment of a
     committee comprised of (i) John Kiani, (ii) the president of FES, (iii) a member of management of
     the Debtors designated by the Debtors, and (iv) an individual designated by the Ad Hoc Noteholder
     Group and reasonably acceptable to the Debtors (the “Transition Working Group”) and that the
     Debtors shall consult in good faith with the Transition Working Group regarding, among other
     things, all material business plans and strategic initiatives relating to the operation of the Debtors’
     generating assets and management of the Debtors’ retail business;

             WHEREAS, the Ad Hoc Noteholder Group designated John W. Pitesa as their designee to
     serve on the Transition Working Group;

             WHEREAS, the Debtors designated [__] as their management designee to serve on the
     Transition Working Group;

             NOW THEREFORE, in order to effect the foregoing, the Debtors and the TWG Member
     wish to enter into a consulting agreement upon the terms and subject to the conditions set forth
     below. Accordingly, the parties agree as follows:


             1.      Engagement; Term. The Debtors engage the TWG Member, and the TWG
     Member accepts such engagement and agrees to serve as consultant to the Debtors, upon the terms
     and conditions hereinafter set forth, for a term commencing on date the Bankruptcy Court enters an
     order confirming the Plan (the “Agreement Effective Date”) and expiring as of the earliest of (a) the
     effective date of the Plan, (b) the date the RSA is terminated by either the Requisite Supporting
     Parties or the Debtors, and (c) the date the TWG Member is no longer a member of the Transition

     1
      NTD: Debtors to sign separate agreements with John Kiani and with John W. Pitesa, as nominee for the Ad
     Hoc Noteholder Group.
     KL4 2628786.10
                                                         1

18-50757-amk          Doc 2936-11    FILED 07/23/19          ENTERED 07/23/19 23:11:29               Page 2 of 10
     Working Group (the “Termination Date”). Notwithstanding the foregoing, the TWG Member may
     terminate this Agreement at any time for any reason or no reason upon fourteen (14) days’ written
     notice to the other parties hereto. The Debtors may also terminate this Agreement at any time for
     Cause. “Cause” shall mean (i) the TWG Member’s willful failure to perform their material duties
     hereunder, (ii) the TWG Member’s commission of an act of fraud, theft or embezzlement during the
     performance of their duties hereunder; (iii) the TWG Member’s conviction of a felony with all
     appeals having been exhausted or appeal periods lapsed; or (iv) the TWG Member’s gross
     negligence, bad faith, willful misconduct or knowing violation of law in the performance of their
     duties hereunder.

              2.       Services to be Provided. The TWG Member will assist the Transition Working
     Group in consulting with the Debtors with respect to all material business plans and strategic
     initiatives relating to the operation of the Debtors’ generating assets and management of the
     Debtors’ retail business (the “Consulting Services”). The TWG Member shall be available to act as
     a member of the Transition Working Group from time to time on an as-needed basis. The TWG
     Member shall be permitted to engage in other business activities, provided that such activities do
     not (a) otherwise violate the terms of this Agreement, (b) conflict with the interests of the Debtors
     or any of their affiliates, or (c) materially impair the TWG Member’s ability to perform the TWG
     Member’s duties hereunder.

             3.      Fees Payable to the TWG Member. In consideration of the TWG Member’s
     services hereunder, the Debtors shall pay the TWG Member a periodic consulting fee in the amount
     of [___]2(the “Consulting Fee”) for services rendered during the term of this Agreement. The
     Consulting Fee will be paid within fifteen (15) days following the end of each month. All
     Consulting Fees accrued but unpaid as of the Termination Date shall remain payable
     notwithstanding the occurrence of the Termination Date.

              4.      Reimbursement of Expenses. The Debtors shall reimburse the TWG Member for
     all reasonable and documented out of pocket expenses incurred in connection with providing the
     Consulting Services hereunder, provided, that any single expense to be incurred in excess of
     $3,0000 shall require prior approval of the Debtors. [The Debtors acknowledge that Mr. Kiani has
     incurred expenses prior to the effectiveness of this Agreement. To the extent such out of pocket
     expenses have not been otherwise reimbursed by the Debtors, the Debtors shall reimburse Mr.
     Kiani for such expenses hereunder.]3 Such reimbursement shall be paid within 60 days of
     submission by the TWG Member to the Debtors of a specific invoice setting out expenses incurred;
     provided, however, that no reimbursement shall be made later than the earlier of (i) the end of the
     calendar year following the calendar year in which the expenses were incurred and (ii) 60 days
     following the Termination Date. All reimbursable expenses accrued but unpaid as of the
     Termination Date shall remain payable notwithstanding the occurrence of the Termination Date. If
     the Debtors shall have any questions with respect to any request for reimbursement, the Debtors
     shall discuss and attempt to resolve the question within ten (10) days after the request. In the event
     that such payment dispute is not resolved within such 10 day period, the Debtors may withhold
     from payment any amounts disputed in good faith.

                 5.      Independent Contractor Status.

                      (a)      In performing the consulting services hereunder, the TWG Member shall
     be an independent contractor. Nothing herein contained shall be construed to constitute the parties
     hereto as partners or joint venturers, or either as an agent of the other. The TWG Member shall not
     be considered as having employee status during his consulting engagement and shall not be entitled
     2
      NTD: For Mr. Kiani, insert “$75,000 per month” and for Mr. Pitesa insert “$125,000 per annum, payable
     monthly and on a pro rata basis based on the number of months worked in such calendar year”.
     3
         NTD: Remove bracketed language for Pitesa agreement.
     KL4 2628786.10
                                                         2

18-50757-amk          Doc 2936-11     FILED 07/23/19         ENTERED 07/23/19 23:11:29               Page 3 of 10
     to participate in any employee plans, arrangements or distributions by the Debtors or any of their
     affiliates during such period or to receive any other benefits provided to employees of the Debtors
     or their affiliates. The TWG Member shall not provide any services under the name of the Debtors
     or any of their affiliates or act as an agent of the Debtors of any of their affiliates and shall not hold
     himself out as an employee of the Debtors or any of their affiliates. Under no circumstances shall
     the TWG Member (i) enter into any agreements on behalf of the Debtors or their affiliates, (ii) incur
     any obligations on behalf of the Debtors or their affiliates, (iii) act for or to bind the Debtors or any
     of their affiliates in any way, (iv) sign the name of the Debtors or any of their affiliates, or (v)
     represent that the Debtors or any of their affiliates is in any way responsible for the acts or
     omissions of the TWG Member.

                      (b)    Except as otherwise required by law, the Debtors shall not withhold any
     sums from the Consulting Fees for Social Security or other federal, state or local tax liabilities or
     contributions, and all such withholdings, liabilities, and contributions shall be solely the
     responsibility of the TWG Member.

                    (c)     All of the TWG Member’s activities during the consulting engagement will
     be at the TWG Member’s own risk, and the TWG Member shall have sole responsibility for
     arrangements to guard against physical, financial, and other risks, as appropriate.

                        (d)    Notwithstanding the parties’ intention and agreement that the TWG
     Member be an independent contractor and not be an employee of the Debtors during his consulting
     engagements, the parties recognize that the applicable law and proper application thereof is not
     always clear. The TWG Member understands and agrees that if he should be classified as an
     employee under any such law, he shall remain ineligible to participate in any bonus, pension, profit-
     sharing (including 401(k)), health, life, or other employee benefit plans of the Debtors or any of
     their affiliates, and he expressly waives any right to any such benefits. The Consulting Fees to be
     paid to the TWG Member under this Agreement take into account the fact that the TWG Member is
     ineligible in all events to participate in such plans, and constitute part of the consideration for this
     waiver.

                 6.      Confidentiality; Return of Materials; Inventions.

                       (a)      The TWG Member acknowledges that during the course of his consulting
     engagement with the Debtors, he necessarily will have access to and make use of proprietary
     information and confidential records of the Debtors and their affiliates. The TWG Member agrees
     that he shall not during the consulting engagement hereunder or at any time thereafter, directly or
     indirectly, use for his own purpose or for the benefit of any person or entity other than the Debtors,
     nor otherwise disclose to any individual or entity, any proprietary information, unless such use or
     disclosure has been authorized by the Debtors or is otherwise required by law. The TWG Member
     understands that the term “proprietary information” includes, but is not limited to: (a) the software
     products, programs, applications, and processes utilized by the Debtors or any of their affiliates;
     (b) the name and/or address of any client or vendor of the Debtors or any of their affiliates or any
     information concerning the transactions or relations of any client or vendor of the Debtors or any of
     their affiliates with the Debtors or such affiliate or any of its or their employees, partners, members,
     managers, principals, directors, officers or agents; (c) any information concerning any product,
     technology, or procedure employed by the Debtors or any of their affiliates but not generally known
     to its or their clients, vendors or competitors, or under development by or being tested by the
     Debtors or any of their affiliates but not at the time offered generally to clients or vendors (d) any
     information relating to the computer software, computer systems, pricing or marketing methods,
     sales margins, cost of goods, cost of material, capital structure, operating results, borrowing
     arrangements or business plans of the Debtors or any of their affiliates; (e) any information which is
     generally regarded as confidential or proprietary in any line of business engaged in by the Debtors
     or any of their affiliates; (f) any business plans, acquisition or divestiture plan, budgets, advertising
     KL4 2628786.10
                                                         3

18-50757-amk          Doc 2936-11     FILED 07/23/19         ENTERED 07/23/19 23:11:29               Page 4 of 10
     or marketing plans or materials; (g) any information belonging to clients or vendors of the Debtors
     or any of their affiliates or any other person or entity which the Debtors or any of their affiliates has
     agreed to hold in confidence; (h) any information contained in any of the written or oral policies
     and procedures of the Debtors or any of their affiliates; and (i) all written, graphic and other
     material relating to any of the foregoing. The TWG Member understands that information that is
     not novel or copyrighted or patented may nonetheless be proprietary information. The term
     “proprietary information” shall not include information (i) generally available to and known by the
     public, or (ii) that is or becomes available to the TWG Member on a non-confidential basis from a
     source other than the Debtors, any of their affiliates or the directors, officers, employees, partners,
     principals, advisors or agents of the Debtors or any of their affiliates (other than as a result of a
     breach of any obligation of confidentiality).

                      (b)      The TWG Member shall not during the consulting engagement hereunder
     or at any time thereafter, except as required by law, directly or indirectly publish, make known or in
     any fashion disclose any confidential records to, or permit any inspection or copying of confidential
     records by, any individual or entity other than in the course of such individual’s retention by the
     Debtors. For purposes hereof, “confidential records” means all correspondence, memoranda, files,
     manuals, books, lists, financial, operating or marketing records, magnetic, optical, or electronic or
     other media or equipment of any kind which may be in the TWG Member’s possession or under the
     TWG Member’s control or accessible to the TWG Member which contain any proprietary
     information. The TWG Member agrees that all property and records of the Debtors or any of their
     affiliates (including, without limitation, all confidential records) shall be and remain the sole
     property of the Debtors or such affiliate during his engagement by the Debtors and thereafter.

                      (c)     Upon the termination of the TWG Member consulting engagement, or at
     any earlier time as may be requested by the Debtors, the TWG Member agrees to return to the
     Debtors all documents and other materials (whether or not such documents and other materials
     constitute confidential records) obtained in the course of the consulting engagement (including all
     copies of such documents and other materials). For purposes hereof, “documents and other
     materials” mean all correspondence, memoranda, files, manuals, books, lists, financial, operating or
     marketing records, magnetic, optical, or electronic or other media or equipment of any kind which
     may be in the TWG Member’s possession or under the TWG Member’s control or accessible to the
     TWG Member.

                      (d)       All inventions, innovations or improvements (including policies,
     procedures, products, improvements, software, ideas and discoveries, whether patent, copyright,
     trademark, service mark, or otherwise) conceived or made by the TWG Member, either alone or
     jointly with others, in the course of his consulting engagement with the Debtors, belong to the
     Debtors or one or more of their affiliates, as applicable. The TWG Member will promptly disclose
     in writing such inventions, innovations or improvements to the Debtors and perform all actions
     reasonably requested by the Debtors to establish and confirm such ownership by the Debtors or one
     or more of their affiliates, as applicable, including, but not limited to, cooperating with and assisting
     the Debtors in obtaining patents, copyrights, trademarks, or service marks for the Debtors or one or
     more of their affiliates, as applicable, in the United States and in foreign countries.

                     (e)      Notwithstanding anything to the contrary contained herein, nothing in this
     Agreement or in any other agreement or the Debtors’ policies prohibits or restricts the TWG
     Member from reporting possible violations of federal, state, or local law or regulation to, or
     discussing any such possible violations with, any governmental agency or entity or self-regulatory
     organization, including, without limitation, by initiating communications directly with, responding
     to any inquiry from, or providing testimony before any federal, state, or local regulatory authority
     or agency or self-regulatory organization, including, without limitation, the Securities and
     Exchange Commission, FINRA, the Nuclear Regulatory Commission, and the Occupational Safety

     KL4 2628786.10
                                                        4

18-50757-amk          Doc 2936-11   FILED 07/23/19          ENTERED 07/23/19 23:11:29               Page 5 of 10
     and Health Administration, or making any other disclosures, in each case, that are protected by the
     whistleblower provisions of any federal, state, or local law or regulation.

                       (f)      Misappropriation by the TWG Member of a trade secret of the Debtors in
     breach of this Agreement may subject the TWG Member to liability under the Defend Trade
     Secrets Act of 2016 (the “DTSA”), entitle the Debtors to injunctive relief, and require the TWG
     Member to pay compensatory damages, double damages, and attorneys’ fees. Notwithstanding any
     other provision of this Agreement, the TWG Member is notified in accordance with the DTSA that
     he will not be held criminally or civilly liable under any federal or state trade secret law for the
     disclosure of a trade secret that is made (a) in confidence to a federal, state, or local government
     official, either directly or indirectly, or to an attorney, in each case solely for the purpose of
     reporting or investigating a suspected violation of law; or (b) in a complaint or other document filed
     in a lawsuit or other proceeding, if such filing is made under seal. The TWG Member is further
     notified that if he files a lawsuit for retaliation by the Debtors for reporting a suspected violation of
     law, the TWG Member may disclose the Debtors’ trade secrets to his attorney and use the trade
     secret information in the court proceeding if he files any document containing the trade secret under
     seal and does not disclose the trade secret except pursuant to court order.

               7.       Non-Solicitation Obligations. The TWG Member acknowledges and recognizes
     the highly competitive nature of the Debtors’ businesses and that access to the Debtors’ confidential
     records and proprietary information renders him special and unique within the Debtors’ industries.
     In consideration of the TWG Member consulting engagement with the Debtors, the TWG Member
     agrees that during (i) the term of this Agreement and (ii) the period beginning on the date of
     termination of this Agreement for any reason and ending twelve (12) months after the date of such
     termination, the TWG Member shall not, directly or indirectly, (a) solicit, encourage or attempt to
     solicit or encourage any of the customers, employees, agents, consultants or representatives of the
     Debtors or any of their affiliates to terminate his, her, or its relationship with the Debtors or such
     affiliate or (b) solicit, encourage or attempt to solicit or encourage any of the customers, employees,
     agents, consultants or representatives of the Debtors or any of their affiliates to become customers,
     employees, agents, consultants or representatives of any other person or entity.

              8.      Enforcement. The TWG Member acknowledges and agrees that, by virtue of his
     services and access to and use of confidential records and proprietary information, any violation by
     the TWG Member of any of the undertakings contained in paragraphs 6 or 7 of this Agreement
     would cause the Debtors and/or their affiliates immediate, substantial and irreparable injury for
     which they have no adequate remedy at law. Accordingly, the TWG Member agrees and consents
     to the entry of an injunction or other equitable relief by a court of competent jurisdiction restraining
     any violation or threatened violation of any undertaking contained in paragraphs 6 or 7 of this
     Agreement. The TWG Member waives posting of any bond otherwise necessary to secure such
     injunction or other equitable relief. Rights and remedies provided for in this Agreement are
     cumulative and shall be in addition to rights and remedies otherwise available to the Debtors under
     any other agreement or applicable law.

             9.      Severability. If any provision of this Agreement, or any part thereof, is held to be
     invalid or unenforceable because of the scope or duration of such provision, the TWG Member and
     the Debtors agree that the court making such determination shall reduce the scope or duration of
     such provision (and shall substitute appropriate provisions for any such invalid or unenforceable
     provisions) in order to make such provision enforceable to the fullest extent permitted by law
     and/or shall delete specific words and phrases, and such modified provision shall then be
     enforceable and shall be enforced. In the event that any court determines that the time period is
     unreasonable and that any of the covenants is to that extent invalid or unenforceable, the parties
     hereto agree that such covenants will remain in full force and effect for the greatest time period that
     would not render them unenforceable. If any provision of this Agreement is held to be invalid or

     KL4 2628786.10
                                                        5

18-50757-amk          Doc 2936-11   FILED 07/23/19          ENTERED 07/23/19 23:11:29               Page 6 of 10
     unenforceable, the remaining provisions of this Agreement shall nonetheless survive and be
     enforced to the fullest extent permitted by law.

             10.      Nondisclosure of Confidential Information of Others. The TWG Member will
     not disclose to the Debtors or their affiliates, use, or induce the Debtors or their affiliates to use, any
     proprietary information, trade secrets or confidential business information of others. The TWG
     Member represents and warrants that neither his consulting engagement with the Debtors nor his
     performance of his obligations for the Debtors will violate any other obligations, legal or otherwise,
     which the TWG Member may have.

              11.     Entire Agreement; Modifications; Waiver. This Agreement constitutes the
     entire agreement between the parties hereto with regard to the subject matter hereof and supersedes
     all prior understandings and agreements, whether written or oral. This Agreement may not be
     amended or revised except by a writing signed by the parties. No waiver of any provision of this
     Agreement or the performance thereof shall be effective unless in writing signed by the party
     making such wavier or shall be deemed to be a waiver of any other provision or the performance
     thereof or of any future performance.

              12.     Notices. Any and all notices, requests and other communications provided for by
     this Agreement shall be in writing and shall be deemed given (a) upon actual receipt by the party to
     which such notice shall be directed if delivered by hand or electronic mail; (b) three (3) business
     days after the date of deposit in the U.S. mail, postage prepaid, registered or certified; (c) on the
     next business day, if sent by prepaid reputable national overnight courier service, in each case to the
     respective addresses as set forth below, or to such other address as either party may have furnished
     to the other in writing in accordance herewith

                                       To the TWG Member:

                                       [Address]
                                       [email address]

                                       with a copy to:

                                       Kramer Levin Naftalis & Frankel, LLP
                                       1177 Avenue of the Americas
                                       New York, NY 10036
                                       Attention: Amy Caton, Esq. and Joseph A. Shifer, Esq.

                                       To the Debtors:

                                       FirstEnergy Solutions Corp.
                                       341 White Pond Dr.
                                       Akron, Ohio 44320
                                       [email address]
                                       Attention: [•]

                                       with a copy to:

                                       Akin Gump Strauss Hauer & Feld,LLP
                                       One Bryant Park
                                       New York, NY 10036
                                       Attention: Ira Dizengoff, Esq. and Brad M. Kahn, Esq.

                                       -and-
     KL4 2628786.10
                                                         6

18-50757-amk          Doc 2936-11    FILED 07/23/19          ENTERED 07/23/19 23:11:29                Page 7 of 10
                                      Akin Gump Strauss Hauer & Feld LLP
                                      2001 K Street NW
                                      Washington, DC 20006
                                      Attention: Scott L. Alberino, Esq.

             13.      Successors and Assigns. This Agreement is a personal contract calling for the
     provision of unique services by the TWG Member, and the TWG Member’s rights and obligations
     hereunder may not be sold, transferred, assigned, pledged or hypothecated by him. The rights and
     obligations of the Debtors hereunder will be binding upon and run in favor of the successors and
     assigns of the Debtors.

              14.     Governing Law and Forum. This Agreement shall be construed under and
     governed by (both as to validity and performance) and enforced in accordance with the internal
     laws of the State of Ohio applicable to agreements made and to be performed wholly within such
     jurisdiction, without regard to the principles of conflicts of law or where the parties are located at
     the time a dispute arises. The Debtors and the TWG Member consent and submit themselves to the
     jurisdiction of the United States Bankruptcy Court for the Northern District of Ohio over any
     dispute arising out of or related to this Agreement.

                                           [Signature page follows]




     KL4 2628786.10
                                                       7

18-50757-amk          Doc 2936-11   FILED 07/23/19         ENTERED 07/23/19 23:11:29              Page 8 of 10
                 IN WITNESS WHEREOF, the parties have executed this Agreement on the dates indicated
     below.

     FIRSTENERGY SOLUTIONS CORP.


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     FIRSTENERGY GENERATION, LLC


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     FIRSTENERGY GENERATION MANSFIELD UNIT 1 CORP.


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     FIRSTENERGY NUCLEAR GENERATION, LLC


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     FIRSTENERGY NUCLEAR OPERATING COMPANY


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     FE AIRCRAFT LEASING CORP.


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________

     NORTON ENERGY STORAGE L.L.C.


     By:      ______________________________         Date:____________________________
              Name: _______________
              Title: _______________




     KL4 2628786.10
                                                      8

18-50757-amk          Doc 2936-11    FILED 07/23/19       ENTERED 07/23/19 23:11:29         Page 9 of 10
     [TWG Member]


     ______________________________             Date:___________________________




     KL4 2628786.10
                                                 9

18-50757-amk          Doc 2936-11   FILED 07/23/19   ENTERED 07/23/19 23:11:29     Page 10 of
